AQ 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Pagel ofl   ii
                                                                                                                                                                        L



                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November l, 1987)
                                v.

                    Victor Adrian Pena-Duarte                                Case Number: 2: 19-mj-9708

                                                                             Francisco J Sanchez
                                                                             Defendant's Attorney   -

REGISTRATION NO. 8581 9298
                                                                                                               Fil .,   . otilit).   ~o
                                                                                                                                     t.~.,....,;:,.;

                                                                                                                                     ~-'4;;!;.,.       _;




THE DEFENDANT:                                                                                                   JUN 1 7 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                       CLERK US D1S rR:CT c_cJ:
 D was found guilty to count(                                                                       SOUTHl::RN DIS THICT OF CI I I                             ~RNIA
                                                                                                    BY                             ~UTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                               Count Number(s)
8:1325(a)(2)                       ELUDING EXAMINATION AND INSPECTION (Misdemeanor) 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              x          TIME SERVED

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                         D                                        days


 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, June 17, 2019
                                                                          Date of Imposition of Sentence

                    c:~~;;;               ·.
                                                                          ~MAJOR
Received
                       ~
                          ,.,.,~,,./]I
                                     ,,
              DUSM
                       ,,;/     ~---·


                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                  2: 19-mj-9708
